     4:20-cv-03151-JMG-MDN Doc # 4 Filed: 12/14/20 Page 1 of 4 - Page ID # 30




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

                                            )
IN RE THE MANAGEMENT AND                    )          GENERAL ORDER
ASSIGNMENT OF PRO SE CASES                  )          NO. 2020-01
                                            )

      This general order provides for the management and assignment of cases filed
by a plaintiff or petitioner without counsel. Accordingly,

       IT IS ORDERED:

1.     This general order rescinds General Orders 2007-12 and 2013-02 and 2016-02.

                           Definition of the Pro Se Docket

2.     The pro se docket consists of all civil cases in which no plaintiff or petitioner
       has counsel except as provided in paragraphs 3, 4, 5, 6, and 20.

3.     The following types of cases are never included in the pro se docket: criminal;
       forfeiture; death penalty; bankruptcy; social security; those involving motions
       to return property pursuant to Federal Rule of Criminal Procedure 41; and
       those involving motions to vacate a federal sentence (i.e., 28 U.S.C. § 2255
       motions).

4.     In addition, a case is not included in the pro se docket if, at the time of case
       opening:
       a.    all plaintiffs or petitioners are non-prisoners (i.e., are not incarcerated);
       b.    all of the necessary filing fees have been paid in full; and
       c.    the clerk’s office issued summons or provided summons forms to the
             plaintiff or petitioner.

       The clerk’s office will not assign a case to the pro se docket if all of these
       conditions are met at the time of case opening.
      4:20-cv-03151-JMG-MDN Doc # 4 Filed: 12/14/20 Page 2 of 4 - Page ID # 31




5.      Except for habeas corpus cases such as those brought under 28 U.S.C. §§ 2241
        and 22541, the supervising pro se judge will enter a standard text-only order
        directing the clerk’s office to remove a case from the pro se docket when any
        plaintiff in the case retains counsel, counsel enters an appearance, or the court
        appoints counsel. A case may be restored to the pro se docket if counsel is
        given leave to withdraw and no plaintiff is represented by counsel.

6.      The supervising pro se judge will enter a standard text-only order directing the
        clerk’s office to remove a case from the pro se docket when the court has
        entered an order directing service of process and no plaintiff in the case is
        incarcerated.

7.      In accordance with the definition of the pro se docket set forth in the preceding
        paragraphs, a case may involve pro se litigants, but not be a part of the court’s
        pro se docket.

8.      “Pro Se Docket” is listed as the “Referral Judge” in CM/ECF whenever a case
        is assigned to the pro se docket.

                       Responsibilities of the Pro Se Law Clerks

9.      The pro se law clerks’ responsibilities are conterminous with the pro se docket,
        except as provided in paragraphs 10 and 11.

10.     The pro se law clerks are not responsible for pro se cases that have been set for
        trial following the entry of a pretrial conference order. However, the pro se law
        clerks will address any non-trial related motions that may be pending at the
        time of the pretrial conference.

11.     The pro se law clerks are not responsible for evidentiary hearings in pro se
        cases that are conducted by a magistrate judge, but will continue to handle all
        other matters in the case.




        1
      For purposes of clarity, however, if a habeas corpus case is commenced by
counsel for the petitioner, such a case is not included in the pro se docket.
                                            2
      4:20-cv-03151-JMG-MDN Doc # 4 Filed: 12/14/20 Page 3 of 4 - Page ID # 32




12.     The chambers of the individual judges may relieve the pro se law clerks of
        responsibility for a particular case, or for a particular matter within a case.
        Such decisions will be made on an ad hoc basis and will be made jointly by the
        assigned judge and the supervising pro se judge.

                             Management of Pro Se Cases

13.     Judge Kopf is the supervising pro se judge, and is assigned the overall
        responsibility for the management of cases assigned to the pro se docket.

14.     Magistrate Judge Zwart is the magistrate judge assigned to the pro se docket.
        Whenever a case is removed from the pro se docket, the clerk’s office will
        assign a magistrate judge to the case in accordance with its established
        procedures for assigning magistrate judges in civil cases.

15.     Each district judge who is assigned a case included on the pro se docket retains
        decisional autonomy as to all aspects of the case except that Judge Kopf may
        enter orders consistent with his responsibility as supervisor of the pro se
        docket.

16.     The supervision of the pro se law clerks is delegated to Judge Kopf.

                      Scheduling and Discovery in Pro Se Cases

17.     Except as provided in paragraphs 19 and 20, effective immediately, all pro se
        civil cases (where the plaintiff is proceeding without a lawyer) that are
        assigned to a district judge for trial, whether filed by a prisoner or not, are
        exempted from the disclosure and conference requirements of Federal Rule of
        Civil Procedure 26. See, e.g., Fed. R. Civ. P. 26(a)(1)-(3) and (f).

18.     The court will not issue a scheduling packet in a pro se civil case assigned to
        a district judge. Instead, the court will issue a progression order, addressing
        discovery and other issues, approximately thirty days after the last defendant
        has answered. No discovery in pro se civil cases assigned to a district judge
        may take place until a progression order is entered unless the court’s orders
        otherwise. Requests to engage in discovery before the court enters the
        progression order must be made by motion.

                                            3
      4:20-cv-03151-JMG-MDN Doc # 4 Filed: 12/14/20 Page 4 of 4 - Page ID # 33




19.     Paragraphs 17 and 18 pertain to pending and future cases. If a scheduling
        order, scheduling packet, or progression order has already been issued in a
        pending case, the parties will abide by that scheduling or progression order.

20.     Paragraphs 17 and 18 do not pertain to the cases identified in paragraph 3 of
        this order; habeas corpus cases brought pursuant to 28 U.S.C. §§ 2241 or 2254;
        civil cases where the parties have consented to proceed before a magistrate
        judge and an order of reference has been entered; or cases where when one of
        the plaintiffs or petitioners has retained counsel and counsel has entered an
        appearance or the court has appointed counsel for one of the plaintiffs or
        petitioners.

                              Assignment of Pro Se Cases

21.     Pursuant to Nebraska General Rule 1.4(a)(1), the chief judge has determined
        that an adjustment should be made in the assignment of pro se cases.

22.     Effective immediately, all pending cases assigned to the pro se docket will be
        reassigned to Judge Kopf. In addition, all future pro se cases filed in this court
        will be directly assigned to Judge Kopf.

        DATED this 27th day of January, 2020.

                                                 BY THE COURT:


                                                 s/John M. Gerrard
                                                 Chief United States District Judge




                                             4
